DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, lines 8 and 13 “the transition zone” is unclear whether referencing the first transition zone in line 5 or a new transition zone. For examination purposes “the transition zone” is interpreted as “the first transition zone”.
In claim 20, lines 12 and 20 the limitation “its transition temperature” is unclear what is being referenced. Examiner suggests --the transition temperature--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 10, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (2010/0018544).
With respect to claim 1, Hsu discloses an itch relief tool (see fig 2, the device of Hsu is capable of relieving an itch, depending on how it’s used) comprising an elongate band (1; 2, fig 2) having a first end (12, fig 2); 5 a second end (23, fig 2); a transition zone (see annotated fig 2 above); a first curved portion (see annotated fig 2 above) having a first radius of curvature (see annotated fig 2 above), extending between the first end and the transition zone; a second curved portion (see annotated fig 2 above), shorter than the first curved portion (see the size difference between the first and second curved portions in the annotated fig 2) and having a second radius of curvature longer than the first radius of curvature (see annotated fig 2 above), extending between the second end and the transition zone; a first bulbous tip portion (132, fig 1) at the first end; and a second bulbous tip portion (232, fig 1) at the second end.
With respect to claim 4, Hsu discloses that said elongate band is made of a plastic material (see [0019], lines 3-4 and [0020], lines 1-3).
With respect to claim 5, Hsu discloses that said first and second bulbous tip portions are integrally formed as a single piece with the rest of the elongate band (see fig 2, where the first and second tips are formed in elements 12 and 23).
With respect to claim 10, Hsu discloses that the tool is made of materials (plastic) that are adapted to be readily cleaned and sanitized (plastic is a material readily cleaned and sanitized).
 the second curved portion is adapted to be gripped by the hand of a user and manipulated by the user while the 25first curved portion engages the scalp to address an itch, depending on how the user holds and places the device on the head would allow for the intended use.
With respect to claim 16, the device of Hsu is inherently able to perform the intended use that the second curved portion is adapted to be gripped by the hand of a user and manipulated by the user while the 30first bulbous tip portion engages the scalp to address an itch, depending on how the user holds and places the device on the head would allow for the intended use.
With respect to claim 17, the device of Hsu is inherently able to perform the intended use that the second curved portion is adapted to be gripped by the hand of a user and manipulated by the user while the-12- first curved portion and the first bulbous tip portion engage the scalp to address an itch, depending on how the user holds and places the device on the head would allow for the intended use.
With respect to claim 18, Hsu discloses that the tool is adapted to be stored on a user's head beneath the 5user's hair when not in use (see fig 5, where the device is on the user’s head).
With respect to claim 19, Hsu discloses an itch relief tool (see fig 2, the device of Hsu is capable of relieving an itch, depending on how it’s used) comprising an elongate band (1; 2, fig 2) having a first end (12, fig 2); 5 a second end (23, fig 2); a transition zone (see annotated fig 2 above); a first curved portion (see annotated fig 2 above) having a first radius of curvature (see annotated fig 2 above), extending between the first end and the transition zone; a second curved portion (see annotated fig 2 above), shorter than the first curved portion (see the size difference between the first and second curved portions in the annotated fig 2) and having a second radius of curvature longer than the first radius of curvature (see annotated fig 2 above), extending .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Tiernan (2017/0006990).
With respect to claim 2, Hsu discloses the elongate band (1; 2, fig 2 of Hsu) but lacks the elongate band being a metallic material.
However, Tiernan teaches a head device (1, fig 1) made of metallic material (metal; see [0057], lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hsu to be metal as taught by Tiernan so as to substitute one known material for another material for a resilient tool.

However, Tiernan teaches a head device (1, fig 1) with a thickness of less than 1/8 of an inch (see [0057], lines 16-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the band of Hsu to be less than 1/8 inch as taught by Tiernan so as to provide a thin tool.
Claims 3, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Robbins (6,450,980).
With respect to claim 3, Hsu discloses the first and second bulbous tips (see claim 1 above) but lacks the tips comprising a coating applied to the elongate band.
However, Robbins teaches a scalp massager (100, fig 1) with bulbous ends (30, fig 1) comprising a coating (see col. 3, lines 10-11) applied to the elongated members (22, 24, 26, 28; fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bulbous tips of Hsu to comprise a coating as taught by Robbins so as to protect the scalp against injury or damage (see col. 3, lines 9-10 of Robbins).
With respect to claim 13, Hsu discloses all the elements of the invention as claimed above but lacks the elongate band comprising a memory shape alloy.
However, Robbins teaches a scalp massager (100, fig 1) with elongated members (22, 24, 26, 28; fig 1) comprising memory shape alloy (nitinol; see Abstract, lines 14-18).

With respect to claim 20, Hsu discloses an itch relief tool (see fig 2, the device of Hsu is capable of relieving an itch, depending on how it’s used) comprising an elongate band (1; 2, fig 2) having a first end (12, fig 2); 5 a second end (23, fig 2); a transition zone (see annotated fig 2 above); a first curved portion (see annotated fig 2 above) having a first radius of curvature (see annotated fig 2 above), extending between the first end and the transition zone; a second curved portion (see annotated fig 2 above), shorter than the first curved portion (see the size difference between the first and second curved portions in the annotated fig 2) and having a second radius of curvature longer than the first radius of curvature (see annotated fig 2 above), extending between the second end and the transition zone; a first bulbous tip portion (132, fig 1) at the first end; and a second bulbous tip portion (232, fig 1) at the second end.
Hsu lacks the elongate band comprising a memory shape alloy.
However, Robbins teaches a scalp massager (100, fig 1) with elongated members (22, 24, 26, 28; fig 1) comprising memory shape alloy with a transition temperature (nitinol; see Abstract, lines 14-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the elongated member of Hsu to be shape memory alloy as taught by Robbins so as to provide a more customizable tool.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.

However, choosing the shortest distance between the first and second end is considered an obvious design choice since it holds no criticality and one of ordinary skill in the art would want a short distance to allow for easy by the user. In addition, the pivot in the device of Hsu allows the distance between the first and second ends to vary and be the claimed range. 
With respect to claim 7, Hsu teaches all the elements as claimed above but lacks the 30shortest distance between the first end and the transition zone is between 4.5 and 5.5 inches.
However, choosing the shortest distance between the first and second end is considered an obvious design choice since it holds no criticality and one of ordinary skill in the art would want a short distance to allow for easy by the user. In addition, the pivot in the device of Hsu allows the distance between the first and second ends to vary and be the claimed range. 
With respect to claim 8, Hsu teaches all the elements as claimed above but lacks the greatest depth of between 2.75-3.5 inches30greatest depth of between .
However, choosing the shortest distance between the first and second end is considered an obvious design choice since it holds no criticality and one of ordinary skill in the art would want a depth sized for use on human head. In addition, the pivot in the device of Hsu allows the distance between the first and second ends to vary and be the claimed range. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Chudzik (2006/0162046).
With respect to claim 12, Hsu discloses all the elements of the invention as claimed above but lacks the elongated band comprises a wood material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hsu to be wood as taught by Chudzik so as to substitute one known material for another material for a resilient tool.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Robbins as applied to claim 13 above, and further in view of Tal (2015/0289878).
With respect to claim 14, the modified Hsu shows a memory shape alloy with a transition temperature (see claim 13 rejection above) but lacks the temperature between 80-98.6°F.
However, Tal teaches a memory shape alloy of nitinol (see [0257], lines 1-2) with a transition temperature of 35-37°C (95-98.6°F, see [0257], line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the nitinol of the modified Hsu to transition at a temperature 80-98.6°F as taught by Tal so as to allow for flexibility at body temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rankin (3373739), Tane (5946728), Riva (D461932), Meisch (7399287), Defenbaugh (2009/0032050), Rivers (2015/0366744), Purkey (10219602), and Vorobets (10888490) are cited to show additional head tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/            Examiner, Art Unit 3785    

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785